Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 03, 2020

The Court of Appeals hereby passes the following order:

A21E0004. D. RICHARD WELLS et al. v. SUSAN WELLS-WILSON.

      D. Richard Wells and First Nolia Enterprises, Inc. (“Appellants”) have filed a
“Emergency Motion to Stay Pending Appeal” pursuant to this Court’s Rule 40 (b).
Court of Appeals Rule 40 (b) vests this Court with the inherent authority to issue
emergency orders “as may be necessary to preserve jurisdiction of an appeal or to
prevent the contested issue from becoming moot. This power shall be exercised
sparingly.”
      This appeal arises from an order ruling on Appellee Susan Wilson-Wells’
motion to confirm an arbitration award and Appellants’ motion to vacate the same
arbitration award. The trial court granted the motion to vacate, and identified three
specific issues that would be re-considered on remand to the arbitrator. However, the
trial court did not remand the case for re-consideration of the issues raised by
Appellants. See SCSJ Enterprises v. Hansen & Hansen Enterprises, 306 Ga. App.
188, 189 (702 SE2d 12) (2010) (Georgia law requires that, “if a trial court vacates an
arbitration award, it may do so only in its entirety[,] but also that “a rehearing may be
limited to the specific issues necessitating the vacatur[, and] that the vacatur of the
entire arbitration award will not render the prior proceedings a nullity”) (citations
omitted). Appellant Wells filed a notice of appeal from this order on July 29, 2020
and Appellant First Nolia filed a notice of appeal on July 31, 2020.
      Appellants now argue that the American Arbitration Association’s (“AAA”)
expressed intent to move forward with arbitration on the scheduled date of August 7,
2020, violates OCGA § 9-11-62 ten-day limited stay and the mandatory supersedeas
granted by OCGA § 5-6-46 because it would force Appellants to arbitrate during the
pendency of their appeal and would render their appeals moot.
      We note that correspondence from the AAA to parties indicates that it intended
to observe the 10-day stay mandated by OCGA § 9-11-62 (a), but that it would “take
any necessary administrative steps during that time period in order to be ready to
proceed once that stay is concluded[,] . . . [and] that the AAA intends to proceed
without administration of this matter once the initial 10 day stay as expired.
      However, OCGA § 5-6-46 provides that “in civil cases, the notice of appeal
filed a provided in [OCGA §] 5-6-37 and 5-6-38 shall serve as supersedeas upon
payment of all costs in the trial court by the appellant[.]” “[S]upersedeas is presumed
to attach in civil cases as soon as a notice of appeal is filed. This deprives the trial
court of the authority to act on the judgment on appeal.” (Citation and punctuation
omitted.) Jones v. Peach Trader, Inc., 302 Ga. 504, 507 (II) (807 SE2d 840) (2017).
Further, an order vacating an arbitration award and remanding it for further
proceedings constitutes a final judgment for purposes of our appellate review. See
OCGA § 9-9-13 (e); King v. King, 354 Ga. App. 19 (840 SE2d 108) (2020) (“the
court’s judgment is deemed final for appeal purposes, even though it is undisputed
the case must be returned to the arbitrator for rehearing”) (citation omitted).
      Accordingly, we conclude that Appellant’s filing of their notices of appeal have
divested the AAA of jurisdiction to proceed with the scheduled arbitration on August
7, 2020. If the arbitration were allowed to proceed before Appellants’ appeals were
heard, the issues would become moot and this Court would be unable to rule upon
them. See 12052 Associations v. W. C. Carson, Inc., 202 Ga. App. 731 (415 SE2d
298) (1992). Accordingly, to prevent the contested issues in this case from becoming
moot, we GRANT Appellant’s motion to stay the arbitration proceedings pending his
appeal.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/03/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.